DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021 is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
As to claim 18, the claim recites “the first pixel unit”, “the second pixel unit”, & “the non-pixel unit”, which appears to be typographical errors.
Examiner suggests changing “the first pixel unit” to “a first pixel unit”, “the second pixel unit” to “a second pixel unit”, & “the non-pixel unit” to “a non-pixel unit”, for antecedent basis purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-12, & 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srikanth et al. (US 11294422). 
As to claim 1, Srikanth discloses a display device [abstract], comprising:
a display panel (display panel 310) [fig. 3 & col. 6 lines 18-29] including a first display area (area of display 310 outside of partially transmissive region 311 that corresponds to second portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5] having a first light transmittance and a second display area (partially transmissive region 311, corresponding to first portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5] having a second light transmittance higher than the first light transmittance (second portion being opaque, first portion being partially transmissive due to apertures) [fig. 3 & col. 27, line 66 - col. 28, line 5]; and 
a driving controller (processor) [figs. 4 & 8] configured to receive an image signal (processor receives data from camera corresponding to image) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] and to output a data signal (processor outputs data to display) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] for the display panel, the driving controller configured to: 
	divide the image signal into a first image signal (partitioning data from camera into second portion [opaque portion corresponding to rest of display 310]) [fig. 10 & col. 13 lines 32-45 & col. 27 line 66 - col. 28 line 5] corresponding to a first pixel unit in the first display area of the display panel and a second image signal (partitioning data from camera into a first portion [partially transmissive portion 311]) [fig. 10 & col. 13 lines 32-45 & col. 27 line 66 - col. 28 line 5] corresponding to a second pixel unit in the second display area of the display panel and a non-pixel unit (apertures 520 of partially transmissive portion) [figs. 3 & 5 & col. 7 lines 41-51] adjacent to the second pixel unit (plurality of pixel elements 530 of partially transmissive portion) [figs. 3 & 5 & col. 7 lines 41-51], 
	calculate the second image signal with a preset kernel matrix (point spread function utilized for partially transmissive portion of display) [figs. 4-5, 6c, & 7a & col. 8 lines 8-45, col. 10 lines 46-57, col. 11 lines 23 - col. 12 line 12, & col. 19 line 59 - col. 20 line 8], and 
	output a data signal (output data to display) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] corresponding to the second pixel unit in the second display area.
As to claim 2, Srikanth discloses the display device of claim 1, further comprising: 
an electronic module (optical capture system 320 in partially transmissive region 311) [figs. 3-4 & col. 6 lines 18-29 & col. 6 line 59 - col. 7, line 7] disposed to overlap with the second display area.
As to claim 3, Srikanth discloses the display device of claim 2, wherein the electronic module is a camera (optical capture system 320 in partially transmissive region 311) [figs. 3-4 & col. 6 lines 18-29 & col. 6 line 59 - col. 7, line 7].
As to claim 5, Srikanth discloses the display device of claim 1, wherein the driving controller comprises: 
a compensator (restoration filter processor 842 utilizes restoration filter based on point spread function of display 810) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] configured to calculate the second image signal with the kernel matrix (restoration filter based on point spread function) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] and to output a compensation signal [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44]; and 
mapping logic (post-processor 843) [fig. 8 & col. 10 lines 46-57] configured to map the compensation signal to the second pixel unit in the second display area (gamma table mapping) [fig. 8 & col. 10 lines 46-57].
As to claim 6, Srikanth discloses the display device of claim 5, wherein the compensator is configured to: 
perform a convolution operation [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, col. 11 lines 23 - col. 12 line 12, & col. 19 line 59 - col. 20 line 8] on the second image signal with the kernel matrix, and 
output the compensation signal [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, & col. 11 lines 23 - col. 12 line 12].
As to claim 9, Srikanth discloses the display device of claim 5, wherein the kernel matrix comprises a x b number of kernel data, where a and b are natural numbers [figs. 4-5, 6c, & 7a & col. 8 lines 8-45].
As to claim 10, Srikanth discloses the display device of claim 9, wherein the compensator is configured to calculate a x b number of the second image signals corresponding to the second pixel unit and the non-pixel unit with a x b number of the kernel data [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, & col. 11 lines 23 - col. 12 line 12].
As to claim 11, Srikanth discloses the display device of claim 10, wherein a x b number of the kernel data is in one-to-one correspondence with a x b number of the second image signal [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, & col. 11 lines 23 - col. 12 line 12].
As to claim 12, Srikanth discloses the display device of claim 11, wherein the second image signal corresponding to a x b number of the kernel data is changed at each of a plurality of preset periods [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, col. 11 lines 23 - col. 12 line 12, & col. 12 lines 39-44].
As to claim 14, Srikanth discloses a display device [abstract], comprising:
an electronic module (optical capture system 320 in partially transmissive region 311) [figs. 3-4 & col. 6 lines 18-29 & col. 6 line 59 - col. 7, line 7]; 
a display panel (display panel 310) [fig. 3 & col. 6 lines 18-29] including a first display area non-overlapping the electronic module (area of display 310 outside of partially transmissive region 311 that corresponds to second portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5] and a second display area overlapping the electronic module and adjacent to the first display area (partially transmissive region 311, corresponding to first portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5]; and 
a driving controller (processor) [figs. 4 & 8] configured to receive an image signal (processor receives data from camera corresponding to image) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] and to output a data signal (processor outputs data to display) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] to be provided to the display panel, wherein the driving controller is configured to: 
	divide the image signal into a first image signal (partitioning data from camera into second portion [opaque portion corresponding to rest of display 310]) [fig. 10 & col. 13 lines 32-45 & col. 27 line 66 - col. 28 line 5] corresponding to a first pixel unit in the first display area of the display panel and a second image signal (partitioning data from camera into a first portion [partially transmissive portion 311]) [fig. 10 & col. 13 lines 32-45 & col. 27 line 66 - col. 28 line 5] corresponding to a second pixel unit in the second display area of the display panel and a non-pixel unit (apertures 520 of partially transmissive portion) [figs. 3 & 5 & col. 7 lines 41-51] adjacent to the second pixel unit (plurality of pixel elements 530 of partially transmissive portion) [figs. 3 & 5 & col. 7 lines 41-51], 
	calculate the second image signal with a preset kernel matrix (point spread function utilized for partially transmissive portion of display) [figs. 4-5, 6c, & 7a & col. 8 lines 8-45, col. 10 lines 46-57, col. 11 lines 23 - col. 12 line 12, & col. 19 line 59 - col. 20 line 8], and
	output a data signal (output data to display) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] corresponding to the pixel unit in the second display area.
As to claim 15, Srikanth discloses the display device of claim 14, wherein the drive controller comprises: 
a compensator (restoration filter processor 842 utilizes restoration filter based on point spread function of display 810) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] configured to calculate the second image signal with the kernel matrix (restoration filter based on point spread function) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] and to output a compensation signal [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44]; and 
mapping logic (post-processor 843) [fig. 8 & col. 10 lines 46-57] configured to map the compensation signal to the second pixel unit in the second display area (gamma table mapping) [fig. 8 & col. 10 lines 46-57].
As to claim 16, Srikanth discloses the display device of claim 14, wherein the kernel matrix comprises:
a x b number of kernel data (a and b are natural numbers) in one-to-one correspondence with a x b number of the second image signals [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, & col. 11 lines 23 - col. 12 line 12].
As to claim 17, Srikanth discloses the display device of claim 9, wherein the compensator calculates a x b number of the second image signals corresponding to the second pixel unit and the non-pixel unit with a x b number of the kernel data [figs. 4-5, 6c, 7a, & 8 & col. 8 lines 8-45, col. 10 lines 46-57, & col. 11 lines 23 - col. 12 line 12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srikanth, in view of Wang et al. (US 20210065625).
As to claim 4, Srikanth teaches the display device of claim 1, wherein:
the first display area includes a first number of first pixel units per unit area [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5], and 
the second display area includes a second number of second pixel units per unit area [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5].
Srikanth does not explicitly teach, wherein: 
the second number being less than the first number.
Wang teaches the concept of a display device [abstract], wherein:
a first display area includes a first number of first pixel units per unit area (first display sub-region A1) [fig. 1a & para. 78, 81, & 87], and 
a second display area includes a second number of second pixel units per unit area (second display sub-region A2 corresponding to a camera) [fig. 1a & para. 78, 81, & 87], the second number being less than the first number [fig. 1a & para. 78, 81, & 87].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first display area and the second display area of the display device of Srikanth, such that the display device utilizes the first display area includes a first number of first pixel units per unit area, and the second display area includes a second number of second pixel units per unit area, the second number being less than the first number, as taught by Wang, to improve the screen-to-body ration of a display device, as taught by Wang [para. 82 & 3].

Claim(s) 7-8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srikanth, in view of Pollack et al. (US 20130215360).
As to claim 7, Srikanth teaches the display device of claim 5,	wherein the driving controller comprises:
a linearization converter (pre-processor 841 for linearization of input image) [fig. 8 & col. 10 lines 46-57] configured to convert the image signal to a linearization image signal; and 
a memory [col. 12 line 56 - col. 13 line 10] configured to store the gamma image signal and to output: 
	the first image signal corresponding to the first pixel unit in the first display area [fig. 4, 8, & 10 & col. 13 lines 32-45, col. 27 line 66 - col. 28 line 5, col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21], and 
	the second image signal corresponding to the second pixel unit and the non-pixel unit in the second display area [fig. 4, 8, & 10 & col. 13 lines 32-45, col. 27 line 66 - col. 28 line 5, col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21].
Srikanth does not explicitly teach wherein the driving controller comprises:
a gamma converter configured to convert the image signal to a gamma image signal.
	Pollack teaches the concept of a display device [abstract], that utilizes a 
a gamma converter (input gamma (linearization) module 105) [fig. 1a & para 69] configured to convert an image signal to a gamma image signal [fig. 1a & para 69].
Because Srikanth and Pollack are in the same field of endeavor, i.e., processing input images to be output by a display device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the linearization converter of the driving controller or the display device of Srikanth, with a gamma converter, as taught by Pollack, for the purposes of achieving the predictable result of linearization of input image data. 
As to claim 8, Srikanth as modified by Pollack teaches the display device of claim 7, wherein the driving controller further comprises: 
a gamma inverse transformer (output invers gamma module 115, receives data from gamut mapping (GMA) function 140) [Pollack: fig. 1a & para. 69 & 71] configured to convert a signal output from time mapping logic to the data signal.
As to claim 18, Srikanth teaches a display device [abstract], comprising:
a display panel (display panel 310) [fig. 3 & col. 6 lines 18-29] including a first display area (area of display 310 outside of partially transmissive region 311 that corresponds to second portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5] having a first light transmittance and a second display area (partially transmissive region 311, corresponding to first portion) [fig. 3 & col. 6 lines 18-29 & col. 27, line 66 - col. 28, line 5] having a second light transmittance higher than the first light transmittance (second portion being opaque, first portion being partially transmissive due to apertures) [fig. 3 & col. 27, line 66 - col. 28, line 5]; and
a driving controller (processor) [figs. 4 & 8] configured to receive an image signal (processor receives data from camera corresponding to image) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] and to output a data signal (processor outputs data to display) [figs. 4 & 8 & col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21] to be provided to the display panel, wherein the driving controller comprises:
a linearization converter (pre-processor 841 for linearization of input image) [fig. 8 & col. 10 lines 46-57] configured to convert the image signal to a linearization image signal;
a memory [col. 12 line 56 - col. 13 line 10] configured to store the gamma image signal and to output the first image signal corresponding to the first pixel unit in the first display area [fig. 4, 8, & 10 & col. 13 lines 32-45, col. 27 line 66 - col. 28 line 5, col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21], and the second image signal corresponding to the second pixel unit and the non-pixel unit (apertures 520 of partially transmissive portion) [figs. 3 & 5 & col. 7 lines 41-51] in the second display area [fig. 4, 8, & 10 & col. 13 lines 32-45, col. 27 line 66 - col. 28 line 5, col. 7 lines 36-40, col. 10 lines 36-42, col. 14 lines 37-55, col. 17 lines 10-26, col. 18 lines 1-5, & col. 27 lines 17-21];
a compensator (restoration filter processor 842 utilizes restoration filter based on point spread function of display 810) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] configured to calculate the second image signal with a kernel matrix (restoration filter based on point spread function) [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44] and output a compensation signal [fig. 8 & col. 10 lines 46 - col. 11 line 22, col. 11 line 66 - col. 12 line 16, & col. 12 lines 39-44]; and 
mapping logic (post-processor 843) [fig. 8 & col. 10 lines 46-57] configured to map the compensation signal to the second pixel unit in the second display area (gamma table mapping) [fig. 8 & col. 10 lines 46-57].
Srikanth does not explicitly teach wherein a gamma converter configured to convert the image signal to a gamma image signal.
Pollack teaches the concept of a display device [abstract], that utilizes a gamma converter (input gamma (linearization) module 105) [fig. 1a & para 69] configured to convert an image signal to a gamma image signal [fig. 1a & para 69].
Because Srikanth and Pollack are in the same field of endeavor, i.e., processing input images to be output by a display device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the linearization converter of the display device of Srikanth, with a gamma converter, as taught by Pollack, for the purposes of achieving the predictable result of linearization of input image data. 

Allowable Subject Matter
Claims 13 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694